Citation Nr: 0913976	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for a nervous condition 
with manifestations of tremors.

3.  Entitlement to service connection for rheumatoid 
arthritis.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for residuals of a 
right ankle injury.

7.  Entitlement to service connection for residuals of a left 
knee injury.

8.  Entitlement to service connection for numbness of the 
right side of the head with dizziness.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2005 from the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for all the 
enumerated disorders with the exception of PTSD. 

In a November 2005 rating decision, the RO denied entitlement 
to service connection for PTSD.  The Veteran filed a notice 
of disagreement (NOD) with this decision in March 2006.  To 
date, no statement of the case (SOC) addressing this matter 
has been issued by the RO.  Since the Veteran has filed an 
NOD with regards to the issue of entitlement to service-
connection for depression, and as such requires the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In regards to the issue of entitlement to service connection 
for a nervous disorder with manifestations of body tremors, 
the Board finds that this is a new issue that has not been 
previously adjudicated.  Although the RO in its SOC addressed 
this issue in terms of whether new and material evidence had 
been received to reopen a previously denied claim, and while 
there are prior denials of record which denied service 
connection for a nervous condition, none of these prior 
denials specifically addressed a nervous disorder with 
manifestations of body tremors.  This is a new disorder now 
being alleged and thus the claim is being adjudicated on a de 
novo basis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The PTSD issue is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
Veteran has a sinusitis disorder related to service.

2.  There is no competent medical evidence showing the 
Veteran has a nervous condition manifested by tremors related 
to service.

3.  There is no competent medical evidence showing the 
Veteran has rheumatoid arthritis related to service.

4.  There is no competent medical evidence showing the 
Veteran has diabetes mellitus related to service.

5.  There is no competent medical evidence showing the 
Veteran injured his neck inservice or has a neck disorder 
related to service.

6.  There is no competent medical evidence showing the 
Veteran injured his right ankle in service or has a right 
ankle disorder related to service.

7.  There is no competent medical evidence showing the 
Veteran injured his left knee in service or has a left knee 
disorder related to service.

8.  There is no competent medical evidence showing the 
Veteran injured his head in service or has a disorder 
manifested by numbness of the right side of his head with 
dizziness related to service.


CONCLUSIONS OF LAW

1.  A sinusitis disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  A nervous disorder with manifestations of body tremors 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

5.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

6.  A right ankle disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

7.  A left knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

8.  A disorder of numbness to the right side of the head with 
dizziness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in May 2004 and a duty to assist letter 
was sent in June 2004 prior to the January 2005 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where the records show no 
evidence of the claimed problems in service, and none shown 
until many years after service, with no evidence of record 
suggesting a link between currently claimed problems and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  However, 
since service connection is being denied for the enumerated 
disorders from issues 1 through 8, the failure to send such a 
letter is harmless error.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2008) (harmless error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008).

The Veteran's October 1944 induction examination revealed 
normal neurological and psychiatric findings and psychiatric 
or neurological symptoms classified as "NSA-27" although he 
did give a medical history of having "nervous trouble," but 
made no mention of any condition involving tremors.  There 
was no other history of other defects or diagnosis given.  No 
musculoskeletal defects were shown except for some pain in 
the muscles of the right thigh, not disabling.  He also had a 
normal endocrine system and no ear, nose or throat 
abnormality shown.  He was deemed qualified for military 
service.  

He was seen on January 25 of an unknown year for upper 
respiratory infection (URI) with complaints that included 
sore throat, nausea, headaches and chest pain.  Undated 
hospital records also reflect treatment for chills, fever, 
sore throat and hacking cough.  He also had a history of a 
fall where he hit a stake in his right lower quadrant, with 
complaints of pain and soreness in the right inguinal region 
and right leg in the region of the great saphneous vein but 
no swelling.  The physical examination revealed an injected 
pharynx, negative chest and tender right lower quadrant.  He 
was assessed with URI.  He was not believed to have 
phlebitis.  On January 27, 1945 he was diagnosed with 
thrombophlebitis of the right leg with history of fever with 
nasopharyngitis.  Other records from January 1945 confirmed a 
diagnosis of nasopharyngitis, acute, catarrhal.  In March 
1945 he was again treated for nasopharyngitis, acute, 
catarrhal.  Also in March 1945 while being treated for a sore 
throat he also complained of pain in his right knee which was 
referred to orthopedics.  His general condition was good, 
with his nose and throat normal.  There was no actual 
orthopedic record shown addressing the right knee complaints 
in the records.  On March 10, 1945, his general condition was 
good with nose and throat normal, no cervical lymphadectomy 
and he was discharged to duty.   His separation examination 
of October 1946 revealed that clinical evaluations of the 
musculoskeletal and feet were normal.  There was no 
neurological or psychiatric diagnosis and no ear, nose or 
throat abnormalities.  His endocrine system was normal.  He 
had a history of having injured his right leg in May 1945 and 
having stayed in the hospital at Camp Fanning for 2 weeks.  

Service personnel records reveal that the Veteran served in 
Japan in late World War II and post war, having arrived at 
Saipan on August 1, 1945 and leaving for Tinian on August 12, 
1945 where he stayed until September 10, 1945 and arrived at 
Okinawa on September 14, 1945.  His MOS was replacement on 
August 2, 1945, rifleman with Co C. 147 Inf on August 13, 
1945, a warehouseman with 379th QM Railroad Company on 
October 25, 1945 and a mechanic with the 3088th QM 
Refrigeration Co on March 2, 1946.  His DD Form 214 confirms 
that he received the Asiatic-Pacific Campaign Ribbon, Army of 
Occupation Ribbon, Victory Ribbon and 2 overseas service 
bars.  He also received the Expert Infantryman Badge.  His 
MOS was shown to be Automotive Mechanic. 

Daily sick call logs also reflect that he was seen for sick 
call on September 22, 1945, October 2, 1945, December 9, 
1945, January 21, 1946, February 5, 1946, February 7, 1946 
and February 20, 1946.  The sick call logs do not give the 
reasons he was seen in sick call.  

A January 1947 private doctor's note indicated that the 
Veteran has varicosities of the right leg and nervousness 
which disables him more than 10 percent.  

The report of a January 1948 VA examination revealed a 
history of injury to his blood vein in his right leg which 
was ruptured after he scaled an 8 foot wall on an obstacle 
course in Fanning, Texas.  When he rolled off the top of the 
wall with a full pack and his M-1 rifle, he fell on the 
scabert and blade which cut into his groin.  A brief medical 
and industrial history revealed he was treated for nerves by 
Dr. K., and had not worked for the last 3 months.  A nervous 
condition was first noticed in Okinawa in 1946 caused by 
driving a truck at night and having stomach trouble.  This 
began in his stomach, and he got weak in the legs, shaky and 
dizzy right legs.  Right leg symptoms included his veins 
enlarged after standing for a long time.  Physical 
examination revealed his general appearance to be healthy and 
his orthopedic complaints were restricted to complaints of 
periodic pain and swelling of the right leg.  He reported 
having been injured climbing an 8 foot wall on an obstacle 
course in 1945 when he fell from the top of the wall onto the 
scaffold of his bayonet which struck him in the right groin 
which ruptured a vein in the right groin.  He was 
hospitalized 10 days and elevated his right leg.  He reported 
complaints of periodic pain and swelling of the right leg in 
the thigh region and tenderness in the right groin.  No 
mention of left knee or right ankle problems were made.  
Physical examination revealed that his right knee was 15 
inches around and left knee was 14 1/2 inches around.  The 
right ankle was 8 3/4 inches around and the left ankle was 9 
inches around.  No other findings regarding the right knee or 
left ankle were given.  He was diagnosed with varicose veins 
of the right leg and thigh, moderate and chronic 
thrombophlebitis, by history only.  Examination of the 
cardiovascular system showed mild elevation of blood pressure 
and pulse due to nervousness and anxiety reaction.  His 
spleen, lymphatic system were normal.  His nervous system 
including his brain, spinal cord and mentality were all 
normal.  Nose, throat and sinus were normal.  Regarding 
rheumatism, the examiner referred to the special report and 
no foot abnormality was noted.  Additional findings included 
his being nervous at the examination.  The diagnoses were 
varicose veins right leg and thigh and thrombophlebitis.

Private doctors' notes from July 1958 include a note from Dr. 
K., certifying treatment for sinus infections or head colds 
during 1948 and 1949 and Dr. G., certifying treatment for 
severe recurrent vasomotor rhinitis on numerous occasions 
since July 1956.  

In September 1959, the Veteran was admitted to the VA 
hospital for multiple complaints, mostly nervousness and low 
back pain.  The history was said to reveal psychiatric 
treatment during service but he denied being admitted to 
psychiatric ward.  He also gave a vague history of a blow to 
the right groin during basic training.  Systemic review 
revealed a multiplicity of vague complaints unrelated to any 
well defined syndrome.  His complaints included being very 
nervous, all shook up, cries easily, stomach trouble.  He was 
noted on physical examination to walk unaided with a normal 
posture and gait and was quite apprehensive and anxious.  He 
had vague minimal tenderness in the right sacroiliac region 
and the lower extremities were noted to show slight 
varicosities.  His hospital course revealed that a psychic 
overlay was obvious and he was placed on routine low back 
regimen and almost immediately began complaining of different 
ailments each day.  He requested nose drops, cold medication 
and laxatives and he appeared to be on the verge of some 
impending emotional crisis and approached a ward physician 
urgently requesting sedation.  He was placed on Phenobarbital 
but became increasingly upset and requested discharge.  He 
was diagnosed with hypochondriasis moderately severe, 
unimproved.  It was anticipated that he would have 
progressive psychiatric symptoms in the future and should be 
carefully evaluated before he is admitted to the general 
medical and surgical hospital for some alleged complaint 
which will probably have no organic basis.  

A September 1967 letter from a doctor C certified treatment 
of the Veteran for a nervous disorder from January 1959 to 
November 1959, then referred him to a Dr. S., for further 
psychiatric treatment.  

Treatment records from 1987 to 1988 show treatment for 
chronic allergies with associated nasal and sinus complaints.   
In July 1987, he was seen for chronic hypertension and also 
was noted to have many sinus problems and allergies, having 
been on allergy shots in the past.  He also had a history of 
familiar tremor that apparently was the initial reason that 
Inderal was started.  The rest of this record dealt with 
cardiac complaints diagnosed as atypical chest pain.  Other 
records from July 1987 noted the history of his having a 
familiar tremor for which he took Inderal, and otherwise deal 
with cardiovascular problems such as hypertension and acute 
pericarditis.  These records are the earliest evidence of 
some sort of condition manifested by tremors.  A July 1987 
sinus X-ray showed mucosal thickening of the right maxillary 
sinus consistent with maxillary sinusitis.  He was treated in 
September 1987 for chronic sinus congestion treated with 
Seldane.  In October 1987 he was referred for allergic 
diathesis and was assessed with perennial allergic rhinitis 
with secondary post nasal drainage, sinus congestion and 
headaches.  He also had a tension fatigue syndrome and 
hypertension by history.  He was prescribed Seldane and 
environmental controls.  His symptoms at this time included 
sinus trouble, dizziness with history of falls, and aching at 
times in the shoulders, neck and body.  A May 1988 allergy 
record showed he tested positive for numerous airborne and 
food allergens.  

Treatment records from February 1995 were noteworthy for 
complaints of trouble with his neck, along with arm and 
shoulder pain, progressive for several years.  Recently he 
has noted some weakness in his legs and staggering.  The 
magnetic resonance imaging (MRI) from February 1995 was 
positive for cervical spine stenosis of the cervical spine at 
C5-6, as well as narrowing of the neural foramina.  He was 
also assessed with cervical radiculitis at C4-5 and C5-6.  
MRI of the brain was done the same month and showed normal 
brain, as well as evidence of moderate anterior ethmoid 
sinusitis which could be acute or chronic.  In March 1995, he 
underwent a cervical diskectomy and interbody fusion of C4-5 
and C5-6 with bone grafts from the right iliac crest.  On 
follow-up in April 1995, he was doing well and pleased with 
the results of his diskectomy.  

Aid and attendance examinations from May 2002 and August 2004 
revealed some problems with the left knee and a diagnosis of 
rheumatoid arthritis.  

Private records from 2002 including June and July 2002 
revealed treatment for arthralgia complaints as well as 
tremors.  He also endorsed complaints of dizziness, 
lightheadedness, nervousness and was still taking Inderal for 
tremors.  In June 2002, he was assessed as having 
osteoarthritis of the shoulder and knees.  In January 2003, 
he complained of arthralgia and lightheadedness and a tremor 
were noted on examination.  He was assessed with rheumatoid 
arthritis, tremors, allergic rhinitis, dizziness and chronic 
arthritis.  An August 2002 doctor's letter revealed that he 
evaluated the Veteran as a 77 year old man with a history of 
having the shakes since age 19.  The shakes did not bother 
him too much now although his handwriting was mildly 
affected.  He was shaking in his head and had a lot of aching 
pain around his shoulder girdles, hip girdles and in his 
joints including the small joints of his hands.  He sometimes 
had flare-ups.  Past medical history included deep vein 
thrombosis in his leg and allergies.  His gait was normal on 
examination and he could tandem and heel toe walk.  The only 
significant finding was mild tremor of his head, and mild low 
amplitude low frequency postural tremor of the outstretched 
arms.  No cogwheel rigidity was noted, rapid motion normal.  
There was tenderness over the shoulder and hip girdles.  The 
assessment was essential tremor, mild and polymyalgia 
rheumatica.  The diagnosis of polymyalgia rheumatica was 
confirmed the same month by rheumatology.  In September 2002 
he complained of arthritis, arthralgia with joints involved, 
and his chief complaints were tremors and his hands were 
shaking.  He was assessed with essential tremor which Inderol 
was helping and osteoarthritis.  

A May 2004 private examination noted rheumatoid arthritis 
stable, with tremor, hypertension, allergic rhinitis.  

Lay statements include letters submitted in March 2004 and an 
unknown date from retired nurses who worked at Dr. G.'s 
clinic and knew the Veteran had received medications such as 
injections from the mid 1950's through the late 1960's, 
believed to be for sinus problems.  A friend also submitted a 
lay statement indicating that the Veteran received treatment 
for sinus problems.  Other lay statements received in October 
2004 from a friend who knew the Veteran since 1965 note that 
the Veteran told him that he had injured his neck on a 
simulated combat course crawling under a live charge.  Other 
lay statements received in March 2005 included a former 
pharmacy worker who indicated that he prepared prescribed 
medication for the Veteran to treat his sinus condition and 
"nerve conditions."

The report of an October 2005 VA psychiatric consult revealed 
that he was referred for evaluation of PTSD with PTSD 
complaints such as nightmares, flashbacks etc were recited.  
He also reported sleep problems which included involuntary 
leg movements while awake with cramping and myoclonus.  He 
also had daily headaches and aching right temple with a 
history of traumatic right facial nerve palsy while in combat 
training, associated with sensation of movement in peripheral 
visual field.  He also gave an occupational history of 
working as an aircraft mechanic from 1965 to 1990 with a 
history of exposure to neurotoxic jet fuels (JP-4) and 
methylcyclpentadienly manganese tricarbonyl.  His medical 
history included endocarditis in 2003 secondary to chronic 
sinus infection, chronic sinusitis, traumatic arthritis in 
pertinent part.  Pertinent physical findings included 
neurological cranial nerve impairment at right VII, marked 
intention tremor with finger to nose and past pointing right 
greater than left and modest intention tremor with heel to 
shin and normal rapid alternating movements.  His gait had 
marked titibulation and he fell to the side on tandem 
walking.  Romberg test revealed wavers and could not maintain 
balance and he fell to side to side.  There was no pronator 
drift.  He had resting tremor and head tremor.  Mental status 
revealed no significant findings other than impaired memory 
and some cognitive deficits with bender diagrams grossly 
abnormal.  The diagnoses included PTSD, cerebellar disease, 
intentional tremor, jet fuel/manganese toxicity, Vitamin B 12 
deficiency rule out niacin or B6 deficiency and dementia.  

Throughout the course of the appeal, the Veteran submitted 
statements beginning in April 2005, and again in March 2006, 
May 2007, September 2007, January 2008 and February 2009 
wherein he alleged having served in combat situations, 
including being on patrol in Japanese infested areas and 
engaging with the enemy.  Although these statements were in 
support of a claim for service connection for PTSD he also 
alleged that the combat situations he was placed in also 
caused the onset of his tremors.  He also described injuries 
to his neck, left knee and foot in non combat related 
accidents.  This included injuries to his head and neck while 
crawling down a simulated combat course in training when an 
explosion was set off too close, and injuries to his left 
knee and right ankle in a fall off a rope ladder when 
disembarking from a ship in Okinawa.  

Lay statements submitted by friends in January 2006 and 
February 2006 from individuals who knew the Veteran prior to 
service indicated that his personality changed after service 
and that he had problems with "nerves."  

An August 2007 aid and attendance examination noted findings 
of degeneration of the intervertebral disc, rheumatoid 
arthritis and spinal stenosis.  

VA treatment records from 2006 to 2007 included a lengthy 
problem list which included essential and otherwise specified 
forms of tremor, spinal stenosis in the cervical spine, 
intervertebral disc disease, diabetes mellitus type II 
unspecified, rheumatoid arthritis, PTSD, bipolar disorder and 
allergic rhinitis.  The records themselves do not reflect any 
significant findings other than showing treatment for ongoing 
diabetes foot care with special shoes ordered in March 2007 
and in May 2007.  

A March 2008 VA Formal Finding of a lack of information 
required to corroborate stressors associated with a claim for 
service connection for PTSD reflects that procedures to 
confirm his claimed stressors for the PTSD had been followed 
and that no information could be obtained to confirm his 
claimed stressful experiences, which in this case were 
described by the Veteran as related to claimed combat 
experiences.

The Veteran testified at his February 2009 Videoconference 
hearing and alleged he had combat service.  Regarding his 
sinus problems, he said that they first began when he was 
serving overseas in the service, and believed that some of 
the chemicals he was exposed to out in the field caused his 
sinus problems.  He indicated that he treated for his sinuses 
in sick call and was sick with this condition at least a 
third of the time he was there.  Regarding his nervous 
condition manifested by tremors he reported first getting the 
shakes after having spent a night in an area he described as 
infested with Japanese, where he saw dead Japanese as well as 
some live ones who were hiding in a cave nearby.  He admitted 
having not sought medical treatment for his shakes in the 
service.  He did say that he treated for "tremors and 
nerves" after he got out of the service.  

In regards to the neck, right ankle and knee, he said that he 
hurt all these in one single fall when coming off the ship 
that was anchored at sea to go to the island of Okinawa.  He 
said that he fell getting down off the ladder and "cracked" 
his left knee and right ankle.  He admitted not having seen a 
doctor following this incident but indicated these injuries 
were discovered at the Flowers Hospital in Alabama after 
service.  In regards to his claimed numbness of his head with 
dizziness he reported injuring his head in a different 
incident, saying that this injury happened on a rifle range 
in Okinawa during weapons training when he was too close to 
an explosion that was set off.  He testified that he has had 
numbness of the right side of his head and face ever since 
this incident but that he was not told the cause of this 
problem until 1990.

In regards to his claimed diabetes mellitus he reported being 
diagnosed by the VA in Montgomery, Alabama in 1957 and was 
not treated or diagnosed with this in service.  He also 
confirmed not being diagnosed with rheumatoid arthritis in 
service.  He reported that the only treatment he received in 
service was for "nerves," sleeping problems, pain and sinus 
problems.  In regards to current treatment he confirmed not 
presently treating at the VA for sinus problems self treating 
with salt and baking soda and getting a Z-pack if he is 
infected.  He took medication for the "nervous" disorder.  
He also reported that he takes pain pills for arthritis and 
joint pain.

In conjunction with his hearing, the Veteran submitted a lay 
statement in February 2009 where he reiterated and further 
detailed the circumstances of his claimed injuries to his 
left knee and right ankle, as well as his development of 
sinus problems in the service.  He also elaborated on the 
circumstances of the night he spent in what he described in 
the area infested with Japanese which he claimed caused him 
to develop tremors.  He also suggests that while in this 
situation, he had to lay still for up to 10 hours and this 
caused fatigue and pain due to injuries to his  right foot, 
left knee, back, head and neck.  

Based upon review of the evidence, the Board finds that 
service connection is not warranted for sinusitis, a nervous 
condition with manifestations of tremors, rheumatoid 
arthritis, diabetes mellitus, residuals of injuries to the 
neck, left knee or right ankle, and numbness of the right 
side of the head with dizziness.  

In regards to the claimed sinusitis condition, there is no 
evidence of a chronic sinusitis condition shown in service, 
with the service treatment records showing treatment for 
acute and transitory upper respiratory infections.  There was 
no evidence of a chronic sinus condition in service or nose, 
throat or sinus disorders shown on discharge in October 1946.  
Although private doctors certified treating him for recurrent 
sinus infections or head colds in the late 1940's, there is 
no opinion from these doctors as to the etiology of these 
problems.  He is also shown to have treatment for nasal-sinus 
complaints in 1987 and 1988 during a time in which he was 
diagnosed with multiple allergies, which were linked to these 
problems.  Again there is no indication that such allergy 
related complaints began in service.  Subsequent records 
continued to show diagnoses for allergic rhinitis and the 
most recent records and VA examination report reveals the 
Veteran to have no present treatment for sinus complaints.  
Thus, the evidence fails to show that the Veteran has a 
sinusitis condition that began in or was caused by service.

In regards to the claimed nervous condition manifested by 
tremors, there is no evidence of such a disorder being shown 
in the service treatment records, nor is one shown for 
decades after service.  Although there were records 
suggesting treatment for a nervous condition shortly after 
service, none of these records or examination reports 
revealed any objective findings of tremor, although the 
Veteran did report getting "shaky" in the January 1948 VA 
examination.  The earliest evidence of what was described as 
a familial tremor is not shown until the late 1980's.  
Thereafter, he has been described as having essential tremor 
or intentional tremor in the medical records that address 
this condition.  None of the medical personnel addressing 
this condition have given an opinion linking this condition 
to service or to any incident taking place therein.  The 
Board notes that while a doctor in September 2002 noted the 
history of the Veteran having the "shakes" since he was age 
19, this history appears to have been taken directly from the 
Veteran, with no medical evidence to corroborate this 
history.  LaShore v. Brown, 8 Vet App 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (lay histories are not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional; the Board 
may reject a medical opinion if the Board finds that other 
facts present in the record contradict the facts provided by 
the Veteran that formed the basis for the opinion).  Thus, 
the medical evidence fails to show an onset of a nervous 
condition manifested by tremors having begun in service or 
being caused by service. 

In regards to the claimed disorder of rheumatic arthritis and 
diabetes mellitus, there is no evidence of either disorder 
shown in service, nor is there any postservice medical 
evidence linking either disorder to service.  Both are not 
shown to be manifested until many years after service, with 
the rheumatoid arthritis not being diagnosed until 2002 and 
the diabetes mellitus not shown until 2006-2007.  There is no 
medical opinion of record linking either condition to 
service.

In regards to the claimed disorders of residuals of injuries 
to the neck, left knee, right ankle and to the right side of 
the head with resultant right sided numbness with dizziness, 
there is no evidence in the service department records to 
corroborate the Veteran's claims of injuries in non combat 
accidents described above as taking place on a training 
course and getting off from a ship in Okinawa.  He is not 
shown to have been treated for injuries to his right ankle, 
left knee, neck or head in service, and his separation 
examination of 1946 was negative for any findings or history 
of such problems.  Again these disorders were not noted 
and/or complained about until decades after service and the 
Veteran has submitted no medical opinions linking any of 
these disorders to service.  

The Board notes that the Veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he has current disabilities of sinusitis, 
nervous condition with manifestations of tremors, rheumatoid 
arthritis, diabetes mellitus, neck injury residuals, left 
knee or right ankle injury residuals, or numbness to the 
right side of his head with dizziness which are related to 
service.  In the absence of evidence demonstrating that the 
Veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  In other words, the 
Veteran may not self-diagnose a disease or disability. 

As concerns his allegations of potential combat related 
causes to his claimed disorders as discussed above, to gain 
the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) 
requires that the Veteran have actually participated in 
combat with the enemy.  See VAOPGCPREC 12-99.  The evidence 
as reflected in his service personnel records do not confirm 
such combat and the March 2008 VA Formal Finding of a lack of 
information required to corroborate stressors associated with 
a claim for service connection for PTSD, also suggests that 
the Veteran did not have verifiable combat.  Thus 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304 are not for application in 
this instance.  

As a preponderance of the evidence is against the award of 
service connection for the enumerated disorders from issues 1 
through 8, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 
supra.


ORDER

Service connection for sinusitis is denied.

Service connection for a nervous disorder with manifestations 
of body tremors is denied.

Service connection for rheumatoid arthritis is denied.

Service connection for diabetes mellitus is denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for residuals of a left knee injury is 
denied.

Service connection for numbness of the right side of the head 
with dizziness is denied.


REMAND

The Board finds that the Veteran has filed an NOD in March 
2006 with a November 2005 RO decision that denied a claim for 
service connection for PTSD.  After receiving notice of this 
rating in November 2005, he submitted a document received in 
March 2006 that initially stated that he was reopening his 
claim but also stated "I fail to agree with your decision on 
all that I have filed on" and went on to argue in support of 
his claim for entitlement to PTSD.  He also filed a document 
in February 2007 which explicitly stated that it was a NOD 
with a November 2006 rating decision that again denied 
service connection for PTSD.  

Although it sent the Veteran a letter in July 2008 asking 
whether the Veteran desired to have a Decision Review Officer 
(DRO) review his PTSD claim, the RO has not provided an SOC 
addressing this issue which the Veteran has filed timely an 
NOD with, and as such requires the issuance of an SOC.  
Manlincon, 12 Vet. App. at 240-41.  A supplemental statement 
of the case will not be sufficient to properly address this 
matter.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. § 19.31 in January 2002 to provide that 
an SSOC will not be used to announce an AOJ's decision on an 
issue not previously addressed in an SOC).  The Board notes 
that the Veteran has confirmed in a September 2008 letter 
that he wishes DRO review of this matter.  

Accordingly, this matter is REMANDED for the following 
action:

The RO should issue the appellant and his 
representative a SOC as to the issue of 
entitlement to service connection for 
PTSD.  The appellant should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
appellant and his representative the 
requisite period of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration if a timely substantive 
appeal is received.  The purpose of this remand is to comply 
with due process of law.  The Board intimates no opinion as 
to the ultimate disposition warranted in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


